DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to: 
(a) the breadth of the claims; 
(b) the nature of the invention; 
(c) the state of the prior art; 
(d) the level of one of ordinary skill; 
(e) the level of predictability in the art; 
(f) the amount of direction provided by the inventor; 
(g) the existence of working examples; and 
(h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Regarding Claim 9, the specification does not enable one of ordinary skill in the art to make or use the invention with a channel with a “closed shape”. The specification does not describe what a “closed shape” would be or how to create one in the felted surface. Since the channels are formed into the felted surface, one of ordinary skill would recognize that the channels will have an opening at the surface. As such, one of ordinary skill in the art would not be able to create the claimed invention based on the specification, the level of predictability in the art, or the amount of direction provided by the inventor or the prior art.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation in Claim 9 of the channel having a “closed shape” is unclear. Since the channels will have an opening at the surface, it is unclear if the “closed shape” just refers to the rest of the channel or if there is a different structural requirement for this shape. For the purpose of compact prosecution, the examiner has interpreted this limitation as a continuous channel with only openings at the two surfaces of the pad.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 4-10, 12-15, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (US 2008/0200891) in view of Sanders et al (US 2008/0200906).
Regarding Claim 1, Kim discloses a wound insert (¶ [0074]; Kim teaches a foam that can be used in wound dressing pads and therefore can be considered a wound insert) comprising a foam member having a felted surface configured to face a wound (¶ [0135-0136]; the foam is heated and compressed such that the cells of the foam along the surface are flattened, which is also known as felting, on at least one surface – since any surface of the pad can be configured to face a wound, the felted surface will be configured to face the wound), wherein at least one channel is formed into the felted surface (¶ [0155]; the compressed foam pad is perforated, where the perforations will result in a channel), the at least one channel having a depth extending through the felted surface (¶ [0155]; the perforations are described as going all the way through the sample and therefore the perforations will extend through the felted surface).
Kim is silent regarding a negative pressure wound treatment system, a drape configured to be placed over the wound and the wound insert; and a wound treatment apparatus fluidly coupled to the wound insert, the wound treatment apparatus configured to apply negative pressure to the wound insert.
Sanders teaches a negative pressure wound therapy system (100, Fig. 1), thus being in the same field of endeavor of wound dressings and wound treatment systems, with a drape (sealing member 125, Fig. 1) configured to be placed over the wound (tissue site 105, Fig. 1) and the wound insert (manifold 120, Fig. 1), and a wound treatment apparatus (combination of reduced pressure source 110, Fig. 1, and fluid source ¶ [0044]) fluidly coupled to the wound insert (120, Fig. 1; ¶ [0046]), the wound treatment apparatus (110, Fig. 1, and fluid source ¶ [0044]) configured to apply negative pressure to the wound insert (120, Fig. 1; ¶ [0034]). The application of negative pressure to a wound is known to improve wound healing (¶ [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize negative pressure wound therapy, as taught by Sanders, with the wound filler of Kim to improve the wound healing outcomes (as motivated by Sanders ¶ [0005]). The combination of Kim/Sanders would result in the wound insert of Kim taking place of the manifold of Sanders. This is further motivated by Sanders who indicates that the manifold can be made of a variety of materials including a foam or felted mat (¶ [0036]).
Regarding Claim 2, Kim is silent whether the foam member is configured to be disposed between the wound and the drape, wherein the drape is coupled to skin adjacent the wound.
Sanders teaches the wound filler (120, Fig. 1) is configured to be disposed between the wound (105, Fig. 1) and the drape (125, Fig. 1), wherein the drape (125, Fig. 1) is coupled to skin adjacent the wound (¶ [0041]). This structure allows the wound filler to be used with negative pressure therapy, which is known to improve wound healing (¶ [0005]).
Therefore, it would have been obvious to utilize the wound insert/foam member of Kim with a negative pressure wound therapy system (as taught by Sanders Fig. 1) such that the wound insert/foam member of Kim is configured to be disposed between a wound and a drape coupled to skin adjacent the wound. This improves the wound healing outcomes compared to using the wound insert/foam member of Kim alone (as motivated by Sanders ¶ [0005]).
Regarding Claim 4, Kim further discloses the foam is an open-cell foam (¶ [0012]).
Kim is silent whether the foam is an open-cell reticulated foam.
Sanders teaches a wound filler (manifold 120, Fig. 1) that can be made from a porous foam such as an open-cell reticulated foam (¶ [0037]). Open-cell reticulated foam allows for fluid communication throughout the manifold through the open, connected cells (¶ [0037]).
Therefore, it would have been obvious to modify the foam of Kim to be an open-cell reticulated foam, as taught by Sanders (¶ [0037]), to allow for fluid communication throughout the manifold due to the open, connected cells (as motivated by Sanders ¶ [0037]). 
Regarding Claim 5, Kim further discloses the depth of the at least one channel is greater than a thickness of the felted surface (¶ [0155]; since the perforations go all the way through the pad, the channels will be deeper than the thickness of the felted surface).
Regarding Claim 6, Kim further discloses the felted surface is a first felted surface (¶ [0135-0136]; at least one surface is heated and compressed and therefore that surface can be considered the first surface).
Kim does not explicitly state that the foam member further comprises a second felted surface.
However, one of ordinary skill in the art would have found it obvious to felt a second surface of the foam member. This would have been obvious to one of ordinary skill in the art to try due to the disclosure in Kim that “at least one surface” has the heat and pressure applied. As such, Kim provides motivation to felt any and all surfaces of the foam member. Therefore, one of ordinary skill in the art would have found it obvious based on the teachings of Kim to modify the foam member of Kim to have a second felted surface in addition to the first felted surface.
Regarding Claim 7, Kim further discloses the at least one channel is an elongate channel (¶ [0155]; the perforations going all the way through the pad can be considered elongate channels).
Regarding Claim 8, Kim further discloses the at least one channel intersects an edge of the felted surface (¶ [0155]; since the perforations go all the way through the pad, the channels can be considered intersecting an edge of the felted surface).
Regarding Claim 9, Kim further discloses the at least one channel has a closed shape (¶ [0155]; the perforations can be considered a closed shape because they go straight through the layer and do not have an irregular, open shape other than the openings at the top and bottom of the pad).
Regarding Claim 10, Kim further discloses a plurality of channels are formed into the felted surface (¶ [0155] indicates multiple holes per centimeter are formed, and therefore a plurality of channels are formed).
Regarding Claims 12-15, Kim is silent whether the wound treatment apparatus comprises a vacuum source and a fluid source, and a conduit fluidly coupling the vacuum source to the wound insert, wherein the fluid source is configured to deliver the fluid through the conduit to the wound insert.
Sanders teaches the wound treatment apparatus (110, Fig. 1, and fluid source ¶ [0044]) comprises a vacuum source (reduced pressure source 110, Fig. 1; ¶ [0034]) and a fluid source (¶ [0044]), and a conduit (delivery tube 135, Fig. 1; ¶ [0043]) fluidly coupling the vacuum source (110, Fig. 1) to the wound insert (120, Fig. 1; ¶ [0043]), wherein the fluid source (¶ [0044]) is configured to deliver the fluid through the conduit (135, Fig. 1; ¶ [0044]) to the wound insert (120, Fig. 1). This structure allows the wound filler to be used with negative pressure therapy as well as instillation therapy, which is known to improve wound healing (¶ [0005]).
Therefore, it would have been obvious to utilize the wound insert/foam member of Kim with a negative pressure wound therapy system including a vacuum source and fluid source and a conduit coupling both sources to the wound insert, as taught by Sanders (Fig. 1, ¶ [0034, 0044]). This improves the wound healing outcomes compared to using the wound insert/foam member of Kim alone (as motivated by Sanders ¶ [0005]).
Regarding Claim 18, Kim is silent regarding a wound dressing connection pad configured to be coupled to the conduit.
Sanders teaches a wound dressing connection pad (connection member 145, Fig. 1) configured to be coupled to the conduit (135, Fig. 1). The connection member allows the conduit be connected to the dressing and therefore the manifold so fluid can be delivered or removed from the wound site (¶ [0046]).
Therefore, it would have been obvious to modify the wound therapy system of Kim/Sanders to include a wound dressing connection pad, as taught by Sanders, to allow the conduit to connect to the dressing and therefore wound insert to deliver or remove fluid from the wound site (as motivated by Sanders ¶ [0046]).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (US 2008/0200891) in view of Sanders et al (US 2008/0200906) further in view of Addison (US 5981822).
Regarding Claim 3, Kim/Sanders is silent whether the at least one channel is defined by material removed from the felted surface.
Addison teaches a wound dressing, thus being in the same field of endeavor, where the wound contacting surface (wound contacting sheet 4, Fig. 1) has a plurality of slits. These slits are formed by die-cutting (Col. 3 lines 34-41). Applicant’s instant specification indicates that die-cutting is a process that can be used to create the channels that results in the channels being formed by a removal of material (¶ [0007] of the instant specification). Therefore, Addison comprises channels defined by material removed from the wound contacting surface.
Therefore, it would have been obvious to modify the device of Kim/Sanders to have the perforations be made instead by die-cutting rather than punching with a spiked roller, as taught by Addison (Col. 3 lines 34-41). One of ordinary skill in the art would recognize that these are two equivalent methods of producing perforations or slits in a wound dressing and would therefore find the substitution of one method for the other an obvious substitution based on the prior art.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (US 2008/0200891) in view of Sanders et al (US 2008/0200906) further in view of Cercone et al (US 5466231).
Regarding Claim 11, Kim/Sanders is silent whether the at least one channel has a circular shape.
Cercone teaches a surgical sponge, thus being in the same field of endeavor of absorbent medical devices, with channels (holes 24, Figs. 1-2) that are circular in shape (Col. 5 lines 4-9 and 33-35; Figs. 1-2).
Therefore, it would have been obvious to simply substitute the generic shaped channels of Kim/Sanders for the circular shaped channels of Cercone (as taught by Col. 5 lines 4-9 and 33-35). This is a simple substitution of an unknown channel shape for a known (circular) channel shape.
Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (US 2008/0200891) in view of Sanders et al (US 2008/0200906) further in view of Martin (US 2007/0293830).
Regarding Claims 16 and 17, Kim/Sanders is silent regarding a pump configured to deliver the fluid from the fluid source to the wound insert through the conduit, wherein the fluid comprises an irrigation fluid.
Martin teaches a wound therapy system, thus being in the same field of endeavor, with a pump (18B, Fig. 2; ¶ [0497]) to deliver fluid from the fluid source (12, Fig. 2; ¶ [0491-0497]) to the wound insert (shown within wound 5, Fig. 2) thorough the conduit (7, Fig. 2), wherein the fluid comprises an irrigation fluid (¶ [0495]). The pump allows the system to deliver irrigation fluid to the wound automatically, without the healthcare provider having to deliver irrigation fluid manually via a syringe.
Therefore, it would have been obvious to modify the system of Kim/Sanders to include a pump to deliver fluid from the fluid source to the wound insert, wherein the fluid is irrigation fluid (as taught by Martin ¶ [0491-0497]) so that the healthcare provider does not have to deliver fluid manually via a syringe.
Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (US 2008/0200891) in view of Sanders et al (US 2008/0200906) further in view of Martin (US 2007/0293830) further in view of Mulligan (US 2008/0077091).
Regarding Claims 19 and 20, Kim/Sanders/Martin is silent regarding a pressure sensor configured to sense a pressure between the drape and the wound, wherein the pressure sensor is fluidly coupled to the conduit.
Mulligan teaches a wound therapy system, thus being in the same field of endeavor, with a pressure sensor (208, Fig. 1) configured to sense a pressure (¶ [0034]) between the drape (cover member 204b, Fig. 1; ¶ [0019]) and the wound (w, Fig. 1; ¶ [0034]), wherein the pressure sensor (208, Fig. 1) is fluidly coupled to the conduit (¶ [0034]). The pressure sensor allows the pressure at the wound site to be monitored to ensure the optimal treatment pressure is being delivered (¶ [0034]).
Therefore, it would have been obvious to modify the system of Kim/Sanders/Martin to include a pressure sensor configured to sense a pressure between the drape and the wound, wherein the pressure sensor is fluidly coupled to the conduit, as taught by Mulligan (¶ [0034]). This allows the system to monitor the pressure at the wound site to ensure the optimal treatment pressure is being delivered (as motivated by Mulligan ¶ [0034]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 6, and 16 of U.S. Patent No. 9,289,328 in view of Sanders et al (US 2008/0200906). Claims 1-3 of the instant application are directed to a wound insert that is taught by Claim 4 of the patented case. The pending claims also recite aspects of a negative pressure wound treatment system. However, Sanders discloses those features of a negative pressure system, including a drape placed over a wound and wound insert, where the wound insert is between the drape and the wound, and a wound treatment apparatus fluidly coupled to the wound insert, where the wound treatment apparatus is configured to apply negative pressure to the wound insert (see 103 rejection of Claim 1 above for citations). One of ordinary skill in the art would be motivated to modify the patented claims with Sanders to obtain a negative pressure therapy system with a felted foam wound insert as negative pressure therapy is known to accelerate the healing of wounds.
Claims 1-3 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 7, 9, and 13 of U.S. Patent No. 10,517,766 in view of Sanders et al (US 2008/0200906). Claims 1-3 and 11 of the instant application are directed to a wound insert that is taught by Claims 1 and 7 of the patented case. The pending claims also recite aspects of a negative pressure wound treatment system. However, Sanders discloses those features of a negative pressure system, including a drape placed over a wound and wound insert, where the wound insert is between the drape and the wound, and a wound treatment apparatus fluidly coupled to the wound insert, where the wound treatment apparatus is configured to apply negative pressure to the wound insert (see 103 rejection of Claim 1 above for citations). One of ordinary skill in the art would be motivated to modify the patented claims with Sanders to obtain a negative pressure therapy system with a felted foam wound insert as negative pressure therapy is known to accelerate the healing of wounds.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781